Citation Nr: 0811800	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-23 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a bowel obstruction.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional lower extremity disability to include swelling, 
poor balance, and immobility.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
melanoma.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
October 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO) which denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
bowel obstruction; additional lower extremity disability to 
include swelling, poor balance, and immobility; and melanoma.  
Although the RO adjudicated the bowel obstruction and lower 
extremity claims as a single issue, the Board has 
recharcterized these claims as separate issues due to the 
distinct anatomical regions involved.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in September 2006.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

This appeal arises out of the veteran's contention that 
inaction on the part of his VA caregivers around the time of 
his June 2001 move from Massachusetts to Oregon led him to 
develop a bowel obstruction, aggravated his pre-existing 
melanoma, and caused additional lower extremity disability to 
include swelling, poor balance, and immobility.  The 
specifics of the veteran's contentions will be discussed in 
greater detail below.

Before the Board can properly adjudicate the veteran's § 1151 
claims, however, additional development is required.  The 
Board will discuss each of its reasons for remand in turn.

Reasons for remand

Submission of Additional Evidence

Following the issuance of the most recent Supplemental 
Statement of the Case (SSOC) in January 2006, the RO received 
additional VA outpatient treatment records, the report of an 
August 2006 VA examination, and treatment records from Drs. 
Guilleux and Rockove, two of the veteran's private 
physicians.  The veteran has declined to waive initial 
consideration of this evidence by the agency of original 
jurisdiction (AOJ) and has specifically requested that the 
case be remanded to allow the AOJ to consider this evidence 
in the first instance.  See correspondence from veteran 
received in August 2007.  The case must accordingly be 
remanded to allow the AOJ to readjudicate the claim taking 
into consideration the additional medical evidence received 
following the January 2006 SSOC.  See 38 C.F.R. § 20.1304(c) 
(2007); Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (holding that absent an 
appellant's waiver, the Board may not consider evidence in 
the first instance).  

Veterans Claims Assistance Act of 2000 (VCAA)

Although the veteran was provided a VCAA notice letter in 
December 2002, this letter did not properly articulate the 
type of evidence needed to substantiate his § 1151 claim.  
The letter specifically stated that "[i]n support of your 
claim for leg condition [sic], stomach problems, and melanoma 
under 38 U.S.C. §1151, we need medical evidence showing you 
have a current disability, and that it was made worse or 
caused by VA hospital, medical, or surgical treatment."  
While this statement is correct in that evidence showing that 
VA treatment resulted in additional disability is needed, it 
is incomplete.  Such evidence alone cannot support the 
veteran's claims.  

Pursuant to regulatory changes effective October 1, 1997, to 
substantiate a § 1151 claim a claimant must show not only 
that VA treatment caused additional disability, but that the 
additional disability was the product of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of VA; or, an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2007).  Because the December 2002 VCAA 
notice letter did not inform the veteran of the need to 
submit evidence showing fault on the part of VA or that his 
alleged additional disability was the product of an event not 
reasonably foreseeable, the case must be remanded so that a 
proper VCAA notice letter can be sent to the veteran.  
See Kent v. Nicholson, 20 Vet. App. 1, 12 (2006) (observing 
that incomplete, misleading, or confusing information can 
render a VCAA notice letter inadequate).

VA Examinations

As noted above, the veteran contends that he developed a 
bowel obstruction, incurred additional lower extremity 
disability, and aggravated his pre-existing melanoma as a 
result of inaction on the part of his VA caregivers at the 
time of his move from Massachusetts to Oregon in June 2001.  
The veteran specifically maintains that he received regular 
VA treatment for a variety of nonservice-connected conditions 
before his move.  Such treatment included over 20 different 
prescription medications.  See active medication list in VA 
treatment records dated May 4, 2001.  The veteran reports 
that upon moving to Oregon in June 2001 he attempted to 
continue treatment at VA facilities close to his new home, 
but was told that the waiting list for a primary care 
physician was long and that he would have to wait some time.  
See Board Hearing Tr. at 3-4.  The veteran maintains that 
without a primary care physician his medication supply was 
interrupted, which in turn caused the aforementioned increase 
in disability.  

The veteran also maintains that his Massachusetts VA 
caregivers were dismissive of his complaints of stomach pain, 
lower extremity difficulty, and skin problems in the months 
leading up to his move and that VA's refusal to immediately 
provide him with a primary care physician upon his move to 
Oregon compounded the problem.  He specifically attributes 
such inaction and lack of proper treatment to his development 
of a bowel obstruction in August 2001 and to the alleged 
worsening of his melanoma and lower extremity disability.

Review of the veteran's treatment records reveals that in the 
months leading up to his move, he was treated by VA for a 
host of maladies including bilateral pedal edema, arthritis 
of multiple joints and epigastric pain, which was noted to be 
consistent with dyspepsia or gastroesophageal reflux disease 
(GERD).  A history of peptic ulcer disease, gastrointestinal 
bleeding, and prior fundoplication were also noted as were 
three separate malignant melanoma excisions in November 1998, 
January 1999, and November 2000.  No recurrence of melanoma 
was identified immediately prior to the veteran's move.  

The veteran's VA treatment records also include a progress 
note dated in July 2001, approximately one month after the 
veteran's move, in which the veteran's Massachusetts VA 
primary care physician reported that the veteran had 
contacted him seeking to enlist his assistance in obtaining a 
VA primary care physician in Oregon.  The progress note 
recounted the veteran's report that he had attempted to 
obtain a VA primary care physician in Oregon, but that wait 
times were up to six months.  The Massachusetts VA physician 
also noted that his queries with VA facilities in Oregon 
yielded the same results and that he was advised to continue 
to provide the veteran with his necessary prescriptions.  
Arrangements were apparently made at that time to have the 
veteran's prescriptions mailed to him until he could be 
assigned a new primary care physician in Oregon.  Although 
the veteran indicated at his hearing that he was unable to 
say exactly how long he was without medications following his 
move, based on the date of the July 2001 progress note, such 
period appears to have been at most one to two months.  
See Board Hearing Tr. at 12.

Treatment records following the veteran's move show that he 
was admitted to the Mt. Hood Medical Center in August 2001 
with a five day history of abdominal pain, nausea, and 
vomiting.  He was diagnosed with a small bowel obstruction 
and underwent a surgical repair of the same.  Other private 
treatment records following the veteran's move indicate that 
he continued to be treated for various gastrointestinal 
conditions after his bowel obstruction, including GERD and 
Barrett's esophagus.  The same treatment records also note 
regular treatment for arthritis and a decreased range of 
lower extremity motion.  Skin lesions were also noted.  

Although, as outlined above, there is evidence that the 
veteran was treated for gastrointestinal, lower extremity and 
skin conditions both before and after his move, it is unclear 
from the record if the veteran suffered any additional 
disability following his move and whether such is 
attributable to VA treatment or lack thereof.  No medical 
opinion is of record which addresses these questions.  As 
such, the case must be remanded so that the veteran can 
undergo examinations to asses whether additional disability 
is present and whether such is attributable to the action or 
inaction of VA.  As noted above, if the examiners find that 
additional disability is present and that such is a result of 
VA treatment, an opinion will need to be obtained as to 
whether such additional disability was due to carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of VA; or an event not 
reasonably foreseeable.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a notice 
letter which complies with the 
notification requirements of the VCAA.  
Such letter should specifically advise 
the veteran of the type of evidence 
needed to substantiate his § 1151 claims 
under the regulatory criteria effective 
October 1, 1997.

2.  Schedule the veteran for an 
examination by a gastroenterologist or 
other appropriately qualified specialist 
to determine the nature and etiology of 
his bowel obstruction and residual 
disability.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  After conducting an 
examination of the veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should answer the 
following questions:

a.)  Is it at least as likely as not 
(50 percent or greater) that the veteran 
incurred additional gastrointestinal 
disability, including a bowel 
obstruction, as a result of VA medical 
care, including interruption of 
prescription medications or failure to 
adequately asses his complaints?  If so, 
what is the nature of such additional 
disability?

b.)  If additional gastrointestinal 
disability exists, is it at least as 
likely as not (50 percent or greater) 
that such was due to carelessness, 
negligence, lack of proper skill, error 
in judgment or similar instance of fault 
on the part of VA; or an event not 
reasonably foreseeable? 

A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.  The examiner 
is requested to explain any opinion 
provided, and to include supporting 
references to the veteran's medical 
record.

3.  Schedule the veteran for an 
examination by an appropriately qualified 
physician to determine the nature and 
etiology of his alleged lower extremity 
disability.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  After conducting an 
examination of the veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should answer the 
following questions:

a.)  Is it at least as likely as not 
(50 percent or greater) that the veteran 
incurred additional lower extremity 
disability as a result of VA medical 
care, including interruption of 
prescription medications or failure to 
adequately asses his complaints?  If so, 
what is the nature of such additional 
disability?

b.)  If additional lower extremity 
disability exists, is it at least as 
likely as not (50 percent or greater) 
that such was due to carelessness, 
negligence, lack of proper skill, error 
in judgment or similar instance of fault 
on the part of VA; or an event not 
reasonably foreseeable? 

A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.  The examiner 
is requested to explain any opinion 
provided, and to include supporting 
references to the veteran's medical 
record.

4.  Schedule the veteran for an 
examination by a dermatologist or other 
appropriately qualified specialist to 
determine the nature and etiology of his 
melanoma.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  After conducting an 
examination of the veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should answer the 
following questions:

a.)  Is it at least as likely as not 
(50 percent or greater) that the veteran 
incurred additional skin disability 
(including aggravation of his melanoma) 
as a result of VA medical care, including 
interruption of prescription medications 
or failure to adequately asses his 
complaints?  If so, what is the nature of 
such additional disability?

b.)  If additional skin disability 
exists, is it at least as likely as not 
(50 percent or greater) that such was due 
to carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the part of 
VA; or an event not reasonably 
foreseeable? 

A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.  The examiner 
is requested to explain any opinion 
provided, and to include supporting 
references to the veteran's medical 
record.

5.  Thereafter, and after undertaking any 
additional development deemed necessary, 
readjudicate the issues on appeal taking 
into account all evidence added to the 
record since the January 2006 SSOC.  If 
the benefits sought on appeal remain 
denied, in whole or in part, the veteran 
and his representative should be provided 
with a SSOC and be afforded reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



